UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1418



JULIO PARDO,

                                              Plaintiff - Appellant,

          versus


WESTINGHOUSE SAVANNAH RIVER COMPANY, LLC,
a/k/a Washington Savannah River Company, LLC,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Aiken. Joseph R. McCrorey, Magistrate Judge.
(1:04-cv-01709-JRM)


Submitted:   September 22, 2006           Decided:   October 11, 2006


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julio Pardo, Appellant Pro Se. John Hagood Tighe, Edward Brandon
Gaskins, FISHER & PHILLIPS, L.L.P., Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Julio Pardo appeals the district court’s order granting

Westinghouse Savannah River Company, LLC, summary judgment and

dismissing his employment discrimination claims, brought pursuant

to Title VII of the Civil Rights Act of 1964, as amended, with

prejudice.*   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. Pardo v. Westinghouse Savannah River Co., LLC, No.

1:04-cv-01709-JRM (D.S.C. Mar. 13, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




     *
      The parties consented to adjudication by a magistrate judge.


                              - 2 -